Citation Nr: 0527691	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-41 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a right shoulder shrapnel wound.  

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to June 1943 
and November 1943 to March 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  


FINDINGS OF FACT

1.  The veteran is right hand dominant; therefore, his right 
shoulder is his major upper extremity.  

2.  The service-connected right shoulder disorder is 
manifested by limitation of motion of the right arm to 
approximately midway between the side and shoulder.  

3.  There is no evidence of limitation of motion to 25 
degrees from the side, impairment of the humerus including 
fibrous union, nonunion, or loss of head; or ankylosis of 
scapulohumeral articulation.  

4.  In addition to the right shoulder condition, rated as 30 
percent disabling, service connection is in effect for a 
shrapnel wound scar, right axilla (major), rated as 10 
percent disabling.  A combined total rating of 40 percent is 
in effect.  

5.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantial gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of right shoulder shrapnel wound were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DCs) 5010, 5003, 5200, 
5201, 5202, 5203 (2005).  

2.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, and 
3.416 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and statement of the 
case (SOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes here that a VCAA letter was sent to 
the veteran in May 2004, prior to the denial of the claims 
currently before the Board.  Moreover, the September 2004 SOC 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, these documents notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to submit any evidence he 
had in his possession and to advise VA if there were any 
other information or evidence he considered relevant to this 
claim or so that VA could help by getting that evidence.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA examinations were most recently conducted in June 
2004 and additional evaluations are unnecessary.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased Rating

Review of the record reflects that the veteran incurred a 
shrapnel wound during service.  Service connection for the 
shrapnel wound scar was established in an April 1952 rating 
decision.  A noncompensable rating was assigned at that time 
and continued for many years.  In a February 2002 rating 
decision, service connection for a right shoulder disorder as 
secondary to the right shoulder scar was granted and a 30 
percent rating was assigned.  The noncompensable rating in 
effect for the scar was increased to 10 percent.  The veteran 
contends that an increased rating for his right shoulder is 
warranted and that his right shoulder prevents substantial 
employment.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under DC 5010-5003.  38 U.S.C.A. 
§ 4.71a, DC 5003 (2005).  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate DCs involved under 38 C.F.R. 
§ 4.71a, DC 5003 (2005).  

Under DC 5201, limitation of motion of the arm, a 20 percent 
rating is assigned when there is limitation of motion of the 
major arm at shoulder level.  A 30 percent rating is 
warranted when there is limitation of motion of the major arm 
midway between the side and shoulder level.  A 40 percent 
disability evaluation is warranted when there is limitation 
of motion of the major arm to 25 degrees from the side.  38 
C.F.R. § 4.71a, DC 5201 (2005).

DC 5200 rates ankylosis of the scapulohumeral joint.  38 
C.F.R. § 4.71a, DC 5200 (2005).

Under DC 5202, other impairment of the humerus, a 20 percent 
evaluation is warranted for impairment of the major extremity 
caused by malunion resulting in moderate deformity, or for 
recurrent dislocation of the scapulohumeral joint with 
infrequent episodes of dislocation at the scapulohumeral 
joint and guarding of movement at the shoulder level.  A 30 
percent evaluation is warranted for impairment of the major 
extremity caused by malunion resulting in marked deformity or 
for recurrent dislocation of the scapulohumeral joint with 
frequent episodes of dislocation and guarding of all arm 
movements.  A 50 percent evaluation is assigned where there 
is fibrous union, a 60 percent evaluation is warranted for 
nonunion or a false flail joint, and an 80 percent evaluation 
is warranted for loss of the humeral head (a flail shoulder).  
38 C.F.R. § 4.71a, DC 5202 (2005).

DC 5203 rates impairment of the clavicle or scapula.  
38 C.F.R. § 4.71a, DC 5203 (2005).  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2005).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

At a January 2002 VA examination, the veteran reported pain 
at the site of the injury.  A faint three-centimeter long 
horizontal scar on the posterior aspect of the right axilla 
was noted.  The right posterior axillary fold was tender to 
touch.  Limitation of the right shoulder was to 30 degrees of 
abduction and 90 degrees of flexion.  

When examined by VA in July 2003, there was right shoulder 
flexion of 0-60 degrees, abduction of 0-40 degrees, and 
external and internal rotation of 0-30 degrees.  Motion was 
limited by pain at these levels.  X-rays showed bilateral 
shoulder impingement syndrome with degenerative 
osteoarthritis.  

A private physician, A. L. Q., M.D., reported in November 
2003 that the veteran was 100 percent total disabled.  The 
physician noted that the veteran needed help dressing himself 
as a result of his shoulder injury.  Limitation of motion of 
the right shoulder to 35 degrees of abduction was noted.  
Additional records submitted by Dr. Q. are undated, but they 
reflect that the veteran has been treated for benign 
prostatic hypertrophy, respiratory problems, and congestive 
heart failure.  

On VA examination in June 2004, it was noted that the veteran 
was right-handed.  There was right shoulder pain with lack of 
endurance, but there was no instability, locking, redness, or 
heat.  Right shoulder range of motion was 0-50 degrees 
(active) and 0-70 degrees (passive).  There was pain beyond 
50 degrees.  Extension was from 0-40 degrees (active) and 0-
50 degrees (passive), with pain beyond 50 degrees.  
Repetitive motion was from 0-35 degrees.  Abduction was to 0-
45 degrees (active) and 0-80 (passive) with pain beyond 45 
degrees.  Repetitive motion was from 0-40 degrees.  Internal 
rotation was to 0-45 degrees (active) and 0-55 degrees 
(passive) with pain beyond 45 degrees.  Repetitive motion was 
from 0-40 degrees.  External rotation was to 0-50 degrees 
(active) and 0-60 degrees (passive) with pain beyond 50 
degrees.  Repetitive motion was from 0-45 degrees.  The 
examiner noted that there were no flare-ups as the pain was 
only elicited when doing motions beyond the degrees noted 
above.  It was also noted that the veteran was limited to 
activities not involving abduction and flexion of the right 
shoulder beyond 50 and 45 degrees, respectively, as well as 
activities not involving more than 55 and 45 degrees of 
external and internal rotation, respectively.  

The Board finds that the preponderance of the evidence does 
not support a disability evaluation in excess of 30 percent 
for the right shoulder disability under DC 5201, because the 
veteran is able to move the right arm beyond 25 degrees from 
the side.  Examinations of record since 2002 including 
private evidence show right shoulder abduction ranging from 
30 to 45 degrees.  Most recently private and VA examination 
in November 2003 and in June 2004 respectively show abduction 
of the right shoulder at 35 and 40 degrees and pain was only 
elicited at motions beyond these degrees.  Moreover, the 
examiner noted that the veteran was limited to activities not 
involving abduction or flexion of the right shoulder beyond 
45 degrees.   

The Board considered whether the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected right shoulder disability.  
The June 2004 VA examiner noted that there were no flare-ups 
since right shoulder pain was only elicited when doing 
extremes of motion beyond those degrees as detailed above.  
Thus, the Board finds that there is no clinical evidence of 
further limitation due to functional factors.  The Board 
finds that the evidence of record establishes that the 
veteran's right shoulder disability does not cause additional 
functional impairment due to pain on use, weakness, or 
fatigability so as to warrant the assignment of an additional 
disability rating under the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other DCs pertinent to 
the shoulder.  The June 2004 VA examination report does not 
reflect that ankylosis was present.  Thus, DC 5200 is not for 
application.  See 38 C.F.R. § 4.71a, DC 5200 (2005).

Additionally, the 2004 examination report, to include right 
shoulder X-rays, has not shown impairment of the humerus, or 
nonunion, fibrous union, or loss of the head of the humerus.  
Thus, DC 5202 is not for application. See 38 C.F.R. § 4.71a, 
DC 5202 (2005).

Under DC 5203, impairment of the clavicle or scapula, a 20 
percent rating is the highest schedular rating possible.  See 
38 C.F.R. § 4.71, DC 5203 (2005).

In summary, a disability evaluation in excess of 30 percent 
for the service-connected right shoulder residuals is not 
warranted.  The preponderance of the evidence is against the 
claim for an increased rating, and the claim is denied.  
Since the preponderance of the evidence is against the claim 
for an increased rating, the benefit of the doubt doctrine is 
not for application with regard to this claim.  Gilbert, 1 
Vet. App. 49.

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2005).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2005).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2005).

Here, the veteran is service-connected solely for injuries 
related to the inservice right shoulder shrapnel wound.  A 10 
percent rating is in effect for the scar as the scar site is 
painful.  A 30 percent rating is in effect for right shoulder 
residuals of this injury based on limitation of motion.  The 
veteran's current combined disability rating of 40 percent 
fails to meet the percentage requirement of 38 C.F.R. § 
4.16(a) for consideration of a TDIU rating on a schedular 
basis.  The Board also finds that this is not an appropriate 
case for referral to the Director of the VA Compensation and 
Pension Service for consideration of a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b).

The veteran's application for increased compensation based on 
unemployability, filed in May 2004, noted that he was last 
able to work in 1977.  It was noted that he had worked as a 
farmer for approximately 27 years.  The application indicated 
that he had not attempted to obtain employment since 1977 as 
the loss of functional capacity of the right upper extremity 
had made it where no one would hire him.  As to his 
background, he reported that he finished the fourth grade.  

Statements received from the veteran and his private 
physician in 2003 report that he is unemployable due to his 
right shoulder condition.  The private physician further 
noted that the veteran needed help to dress.  A review of 
private treatment records shows that the veteran has several 
other disabilities, such as congestive heart failure, a 
respiratory condition, and has been treated for a prostate 
disorder.  Exam in 2004 reflects that the veteran has 
significant right shoulder limitation of motion.  The VA 
examiner specifically noted that the veteran was limited to 
activities not involving abduction and flexion of the right 
shoulder beyond 50 and 45 degrees, respectively, as well as 
activities not involving more than 55 and 45 degrees of 
external and internal rotation, respectively.  

After reviewing the veteran's claims folder, it is the 
Board's conclusion that the functional limitations from the 
veteran's right shoulder shrapnel wound residuals and right 
shoulder scar would not preclude him from being gainfully 
employed in an occupation not involving repetitive use of his 
right shoulder in elevated positions.  However, his service-
connected disabilities have no effect on his ambulation 
abilities, nor is there any associated detriment to his 
mental capabilities.  He does have movement in the right arm, 
but not in elevated positions.  It is concluded by the Board 
that he could perform employment that did not involve 
strenuous use of the right arm.  

Notably, the Board has considered the private physician's 
statement that the veteran is precluded, solely by his 
service- connected right shoulder disability, from following 
a substantially gainful occupation.  However, while his right 
shoulder condition is significant, it is the Board's 
conclusion that this disability alone would not preclude the 
veteran from gainful employment.  It is also noted that he 
has several other physical conditions, to include congestive 
heart failure, which would affect his employment options.  

There are no grounds for referral of the case to the 
Director, VA Compensation and Pension Service, for 
consideration of a TDIU on an extraschedular basis, and a 
TDIU is not warranted.

In sum, the evidence establishes that the veteran's service-
connected disabilities, rated as 40 percent disabling, do 
not, by themselves, prevent gainful employment.  The 
preponderance of the evidence is against the claim for a TDIU 
rating, and thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

A rating in excess of 30 percent for residuals of a right 
shoulder shrapnel wound is denied.  

A total rating based on individual unemployability due to 
service-connected disabilities is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


